DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-5, 9-11, 13, 15-18, 21, 23, 24  are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 1,432,719 to Newton (hereinafter “Newton”).

For claim 1, Newton discloses a lattice structure, in particular steel lattice structure, with at least one longitudinal element and with at least one edge element which runs perpendicularly or obliquely with respect to the longitudinal element, is embodied as a single wire, rod, wire strand, tube or profile and forms in particular at least a portion of a lattice edge, wherein the longitudinal element is wound around the edge element multiple times for its fastening  to the edge element in a fastening region of the edge element (page 3, col. 1, lines 15-64 and see annotated fig. 1 below). 

    PNG
    media_image1.png
    354
    459
    media_image1.png
    Greyscale


For claim 3, Newton discloses the lattice structure as claimed in claim 1wherein the longitudinal element is connected to the edge element in a rotatably fixed manner (see annotated fig. 1 below).

    PNG
    media_image2.png
    354
    527
    media_image2.png
    Greyscale


For claim 4, Newton discloses the lattice structure as claimed in claim 1, wherein the longitudinal element is embodied as-3-Attorney Docket No. 49_296_TN a wire strand (longitudinal element is presented as a wire strand element, as shown in annotated fig. 1).   

For claim 5, Newton discloses the lattice structure as claimed in claim 1, comprising a further edge element, which runs perpendicularly or obliquely with respect to the edge element (see annotated fig. 1 below wherein the further edge element runs perpendicular to the edge eleemt).

    PNG
    media_image3.png
    369
    361
    media_image3.png
    Greyscale


For claim 9, Newton discloses the lattice structure as claimed in claim 1, comprising at least one transverse element which crosses the longitudinal element in at least one crossing region, in particular perpendicularly (see annotated fig. 1 below).

    PNG
    media_image4.png
    406
    376
    media_image4.png
    Greyscale


For claim 10, Newton discloses the lattice structure as claimed in claim 9, wherein the transverse element in the crossing region passes through the longitudinal element (see annotated fig. 1 above wherein the transverse element crosses through the longitudinal elemet). 

For claim 11, Newton discloses the lattice structure as claimed in claim 9 wherein the transverse element is embodied as a single wire, a rod, a tube or a profile (see annotate fig. 1 above in discussion for claim 9 wherein the transverse element is a single wire).  

For claim 13, Newton discloses the lattice structure as claimed in claim 1, comprising a plurality of longitudinal elements embodied as wire strands and a plurality of transverse elements embodied as a single wire, rod, wire strand, tube or profile which, together with the longitudinal elements, form a lattice, and by a plurality of edge elements which run around the lattice and are embodied as a single wire, rod, tube or profile, wherein the longitudinal elements, the transverse elements and the edge elements are connected to one another by twisting, guiding into one another and/or winding around (see annotated fig. 1 below)

    PNG
    media_image5.png
    799
    579
    media_image5.png
    Greyscale


For claim 15, Newton discloses The lattice structure as claimed in claim 1, wherein a longitudinal element and/or a transverse element in at least one fastening region and/or an edge element in at least one edge connection region forms at least partially a winding-around element, which winds multiple times around itself and/or around a longitudinal, transverse and/or edge element wherein (see annotated fig. 1 below)

    PNG
    media_image6.png
    354
    527
    media_image6.png
    Greyscale

 the winding-around element forms a brake element (one skilled in the art would understand the “winding around element” provides a means for keeping the edge element and the longitudinal element relatively together and thereby capable of absorbing a force acting on the lattice structure). 

For claim 16, Newton discloses the lattice structure as claimed in claim 1, wherein at least one longitudinal element forms at least partially a closed loop (see annotated fig. 1 below).  

    PNG
    media_image7.png
    545
    555
    media_image7.png
    Greyscale


For claim 17, Newton discloses the lattice structure as claimed in claim 16, wherein the closed loop, for the formation and/or fastening of the lattice structure, engages in a further closed loop, which is implemented at least partially by a further longitudinal element, and/or in an external fastening element (See annotated fig. 1 above for discussion for claim 16). 

For claim 18, Newton discloses a method for producing a lattice structure, in particular a steel lattice structure, in particular as claimed in claim 1, with at least one longitudinal element and with at least one edge element which runs perpendicularly or obliquely to the longitudinal element, is embodied as a single wire, rod, wire strand, tube or profile, and which in particular forms at least a portion of a lattice edge, wherein, for its fastening to the edge element, the longitudinal element is wound multiple times around the edge element in a fastening region of the edge element (page 3, col. 1, lines 15-64; also see fig. 1). 

For claim 21, Newton discloses the method as claimed in claim 18, wherein at least two longitudinal elements are twisted to form a wire strand wherein at least one lay of the wire strand is widened, in particular during stranding (page 3, col. 1, lines 15-64; also see annotated fig. 1 below showing the longitudinal element). 

    PNG
    media_image8.png
    406
    376
    media_image8.png
    Greyscale


For claim 23, Newton discloses a production device which is configured for production of a lattice structure as claimed in claim 1 (page 3, col. 1, lines 15-64; also see fig. 1). 

For claim 24, Newton discloses the production device as claimed in claim 23, wherein the production device is configured for carrying out a method (page 3, col. 1, lines 15-64; also see fig. 1). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 14, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Newton in view of US Patent Number 418,617 to Huffman (hereinafter “Huffman”). 

For claim 2, Newton does not specifically disclose the lattice structure as claimed in claim 1, wherein the edge element has at least one flattening in its fastening region.
However, attention is directed to Huffman teaching an analogous lattice system made of medal wires (barbed fence, figs. 1-4). Specifically, Huffman teaches by providing a cable 65 with flat sides or polygonal or rectangular in cross-section the barbs can be more securely attached thereto; this style of fencing can be constructed of round wires, which can be flattened after the barbs are secured thereto by passing the wires with the barbs thereon through rollers having depressions in which the barbs will lie, so that the cables will be flattened throughout their whole length and the coils or turns of the barbs 75 pressed upon and into the wires B; see page 1, col. 2, lines 65-76 of Huffman). It would have been obvious to one of ordinary skill in the art before the effective filing date wherein fastening region of Newton has at least one flattening, as taught by Huffman, for purposes of providing wire fastening pressed into each other and such deformation creates a more rigid lattice structure between the two joining wires.  

For claim 14, Newton discloses The lattice structure as claimed in claim 1, wherein a longitudinal element and/or a transverse element in at least one fastening region and/or an edge element  in at least one edge connection region forms at least partially a winding-around element, which winds multiple times around itself and/or around a longitudinal, transverse and/or edge element (see annotated fig. 1 below).

    PNG
    media_image6.png
    354
    527
    media_image6.png
    Greyscale

Newton does not specifically disclose wherein at least the winding-around element is at least partially pressed flat. 
However, attention is directed to Huffman teaching an analogous lattice system made of medal wires (barbed fence, figs. 1-4). Specifically, Huffman teaches by providing a cable 65 with flat sides or polygonal or rectangular in cross-section the barbs can be more securely attached thereto; this style of fencing can be constructed of round wires, which can be flattened after the barbs are secured thereto by passing the wires with the barbs thereon through rollers having depressions in which the barbs will lie, so that the cables will be flattened throughout their whole length and the coils or turns of the barbs 75 pressed upon and into the wires B; see page 1, col. 2, lines 65-76 of Huffman). It would have been obvious to one of ordinary skill in the art before the effective filing date wherein at least the winding-around element, as taught by Newton, is at least partially pressed flat, as taught by Huffman, for purposes of providing wire fastening pressed into each other and such deformation creates a more rigid lattice structure between the two joining wires.  

For claim 19, Newton does not specifically disclose the method as claimed in claim 18, wherein the edge element is pressed flat at least section-wise in the fastening region prior to being wound around with the longitudinal element.  
However, attention is directed to Huffman teaching an analogous lattice system made of medal wires (barbed fence, figs. 1-4). Specifically, Huffman teaches by providing a cable 65 with flat sides or polygonal or rectangular in cross-section the barbs can be more securely attached thereto; this style of fencing can be constructed of round wires, which can be flattened after the barbs are secured thereto by passing the wires with the barbs thereon through rollers having depressions in which the barbs will lie, so that the cables will be flattened throughout their whole length and the coils or turns of the barbs 75 pressed upon and into the wires B; see page 1, col. 2, lines 65-76 of Huffman). It would have been obvious to one of ordinary skill in the art before the effective filing date wherein the edge element is pressed flat at least section-wise in the fastening region prior to being wound around with the longitudinal element as taught by Huffman, for purposes of providing wire fastening pressed into each other and such deformation creates a more rigid lattice structure between the two joining wires.  

For claim 20, Newton does not specifically disclose the method as claimed in claim 18 wherein at least in the fastening region at least one longitudinal element, which forms at least one winding, and/or at least one transverse element, which forms at least one winding, of the lattice structure, and/or in at least one edge connection region of the edge element at least one edge element, which forms at least one winding, is pressed flat at least section-wise.  
However, attention is directed to Huffman teaching an analogous lattice system made of medal wires (barbed fence, figs. 1-4). Specifically, Huffman teaches by providing a cable 65 with flat sides or polygonal or rectangular in cross-section the barbs can be more securely attached thereto; this style of fencing can be constructed of round wires, which can be flattened after the barbs are secured thereto by passing the wires with the barbs thereon through rollers having depressions in which the barbs will lie, so that the cables will be flattened throughout their whole length and the coils or turns of the barbs 75 pressed upon and into the wires B; see page 1, col. 2, lines 65-76 of Huffman). It would have been obvious to one of ordinary skill in the art before the effective filing date wherein at least in the fastening region at least one longitudinal element, which forms at least one winding, and/or at least one transverse element, which forms at least one winding, of the lattice structure, and/or in at least one edge connection region of the edge element at least one edge element, which forms at least one winding, is pressed flat at least section-wise taught by Huffman, for purposes of providing wire fastening pressed into each other and such deformation creates a more rigid lattice structure between the two joining wires.  

Claims 6, 8, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Newton in view of US Patent Application Publication 2006/0179636 A1 to Valenzuela (hereinafter “Valenzuela”). 

For claim 6, Newton does not specifically disclose the lattice structure as claimed in claim 5, wherein the edge element is wound around the further edge element multiple times in an edge connection region of the further edge element. 
However, attention is directed Valenzuela teaching an analogous means for wire twisting and bending (abstract of Valenzuela). Specifically, Valenzuela teaches a means for connecting two opposing strands of wire for engagement by looping and twisting both wire strands until the multiple windings create a solid connection at an edge connection region (see fig. 11 of Valenzuela). It would have been obvious to one of ordinary skill in the art before the effective filing date wherein Newton further comprises the edge element wound multiple times in a region connecting the further edge element for the benefit of securing the wire and managing a wire end without the need to cut and wires. 

For claim 8, Newton does not specifically disclose the lattice structure as claimed in claim 5, wherein the edge element and the further edge element are connected to one another by means of a mutual winding with one another, wherein a winding of the edge element around the further edge element has a different direction of lay than a winding of the further edge element around the edge element.  
However, attention is directed Valenzuela teaching an analogous means for wire twisting and bending (abstract of Valenzuela). Specifically, Valenzuela teaches a means for connecting two opposing strands of wire for engagement by looping and twisting both wire strands until the multiple windings create a solid connection with differing directions of lay (see annotated fig. 11 below). 


    PNG
    media_image9.png
    280
    392
    media_image9.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date wherein the edge element and the further edge element are connected to one another by means of a mutual winding with one another, wherein a winding of the edge element around the further edge element has a different direction of lay than a winding of the further edge element around the edge element for the benefit of securing the wire and managing a wire end without the need to cut and wires. 

For claim 12, Newton does disclose the lattice structure at least as claimed in claim 9, comprising a further edge element, which runs perpendicularly or obliquely with respect to the edge element (See annotated fig. 1 below).

    PNG
    media_image3.png
    369
    361
    media_image3.png
    Greyscale

	Newton does not specifically disclose: wherein the transverse element is wound, for its fastening to the further edge element, multiple times around the further edge element in a fastening region of the further edge element. 
However, attention is directed Valenzuela teaching an analogous means for wire twisting and bending (abstract of Valenzuela). Specifically, Valenzuela teaches a means for connecting two opposing strands of wire for engagement by looping and twisting both wire strands until the multiple windings create a solid connection at an edge connection region (see fig. 11 of Valenzuela). It would have been obvious to one of ordinary skill in the art before the effective filing date wherein the transverse element, as taught be Newton, is wound, for its fastening to the further edge element, multiple times around the further edge element in a fastening region of the further edge element, as taught by Valenzuela, for the benefit of securing the wire and managing a wire end without the need to cut and wires, for example, at the end or edge section of a wire lattice. 

Claims7 are rejected under 35 U.S.C. 103 as being unpatentable over Newton in view of Valenzuela and in further view of Huffman.

For claim 7, the modified Newton does not specifically disclose the lattice structure as claimed in claim 6, wherein the further edge element has at least one flattening in its edge connection region.  
However, attention is directed to Huffman teaching an analogous lattice system made of medal wires (barbed fence, figs. 1-4). Specifically, Huffman teaches by providing a cable 65 with flat sides or polygonal or rectangular in cross-section the barbs can be more securely attached thereto; this style of fencing can be constructed of round wires, which can be flattened after the barbs are secured thereto by passing the wires with the barbs thereon through rollers having depressions in which the barbs will lie, so that the cables will be flattened throughout their whole length and the coils or turns of the barbs 75 pressed upon and into the wires B; see page 1, col. 2, lines 65-76 of Huffman). It would have been obvious to one of ordinary skill in the art before the effective filing date wherein the edge element of Newton has at least one flattening in its edge connection region, as taught by Huffman, for purposes of providing wire fastening pressed into each other and such deformation creates a more rigid lattice structure among the two joining wires.  

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Newton in view of US Patent Application Publication 2005/0191805 A1 to Lee (hereinafter “Lee”). 

For claim 22, Newton does not specifically disclose the method as claimed in claim 21, wherein the wire strand with the at least one widened lay is stiffened by pressing, hammering, compacting and/or processing by means of a drawing die.
However, attention is directed to Lee teaching an analogous method for producing steel wire (abstract of Lee). Specifically, Lee teaches it is well known in the art of metal wire manufacturing to implement a cold drawing process using wedge shaped sold drawing dies to reduce the cross sectional area of rolled wire rods thereby increasing the tensile strength of the rolled wire rods by the effect of work hardening (para 0044 of Lee). 
It would have been obvious to one of ordinary skill in the art before the effective filing date wherein the wire strand with the at least one widened lay is stiffened by pressing, hammering, compacting and/or processing by means of a drawing die for purposes of increasing the tensile strength of the rolled wire rods, as taught by Lee. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICK I LOPEZ whose telephone number is (571)272-3262.  The examiner can normally be reached on Monday - Thursday: 9:00am - 5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on (571) 272-4888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERICK I LOPEZ/Examiner, Art Unit 3732                                                                                                                                                                                                        

/KHOA D HUYNH/Supervisory Patent Examiner, Art Unit 3732